Citation Nr: 1501336	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-08 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 10 percent for a left Achilles tendon rupture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to August 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional office (RO), which denied a rating higher than 10 percent for a left Achilles tendon rupture and service connection for bilateral pes planus, i.e., flat feet.

In a December 2012 Decision Review Officer (DRO) decision since issued, however, during the pendency of this appeal, the claim for service connection for bilateral pes planus was granted and an initial 10 percent rating assigned retroactively effective from May 11, 2010.  There is no indication the Veteran disagreed with the initial rating and/or effective date assigned for this disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Therefore, that is considered a full grant of the benefit sought on appeal, meaning that claim is no longer at issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  

As support for his remaining claim for a rating higher than 10 percent for his left Achilles tendon rupture, in February 2013 the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.  

This remaining claim requires further development before being decided on appeal, however, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).



REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, this remaining claim, this additional development of this claim is essential to its fair disposition.

The Veteran last had a relevant VA compensation examination in June 2010.  And during his hearing in February 2013 he indicated this disability had worsened significantly since that examination.  Although the records indicate he since has had an additional VA examination in May 2014, it was more so concerning his claim for a right ankle disorder.  Accordingly, that May 2014 VA examination did not take into consideration his February 2013 hearing testimony that he often wears a brace on his left ankle (although not prescribed), owing to the past rupture of his left Achilles tendon, and that he has to apply heat or ice to this extremity several times a week.  So the May 2014 VA examination did not account for the current level of severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632   (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, he needs to be reexamined to reassess the severity of this disability.  38 C.F.R. § 3.327(a) (2014).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to reassess the severity of the residuals of the Veteran's left Achilles tendon rupture.  The claims file, including a complete copy of this REMAND, must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

All pertinent symptomatology, including left ankle range of motion (expressed in degrees) and all neurological findings should be reported in detail.  The examiner should comment on whether any limitation of motion shown is moderate versus marked.  Any additional indicated diagnostic tests and studies should be accomplished.  Applications of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  In particular, the examiner should specifically detail any additional range of motion loss due to pain on use, after repetitive motion, or due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As well, the examiner should specify whether there is ankylosis.

2. After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand and addresses all applicable rating criteria.  If the report is deficient in any manner, it should be returned to the examiner for corrective action, including any necessary additional information.  38 C.F.R. § 4.2.

3.  Then readjudicate this increased-rating claim in light of this and all other additional evidence and applicable legal authority.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




